             C



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    (702) 388-6336
     Linda.J.Mott@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           -oOo-

9    UNITED STATES OF AMERICA,
                                                    Case No.: 2:19-cr-00171-JCM-VCF
10                 Plaintiff,
                                                    STIPULATION TO CONTINUE
11           vs.                                    EVIDENTIARY HEARING
                                                    (Second Request)
12   DEQUANE MOORE,

13                 Defendant.

14

15           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney,

17   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,

18   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Dequane

19   Moore, that the Evidentiary Hearing currently scheduled on February 7, 2020, at 10:00 a.m.,

20   be vacated and continued to a date and time convenient to the Court, with the following

21   dates offered as proposed options: February 24, 2020, February 27, 2020, and February 28,

22   2020.

23   ///

24   ///
1    The stipulation is entered into for the following reasons:

2    1.     Counsel for the government has a number of other deadlines in other cases in

3           February, including a trial that first week of February, as well as subsequent

4           suppression hearings on other cases the second and third weeks of February.

5    2.     The defendant is out of custody and agrees with the need for the continuance.

6    3.     The parties agree to the continuance.

7    This is the second request for a continuance of the evidentiary hearing.

8    Dated this the 3rd day of February, 2020.

9                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
10
                                                  /s/ Linda Mott
11
                                                LINDA MOTT
                                                Assistant United States Attorney
12

13
                                                RENE L. VALLADARES
14
                                                Federal Public Defender
15
                                                  /s/ Margaret W. Lambrose
16
                                                MARGARET W. LAMBROSE
                                                Assistant Federal Public Defender
17

18

19

20

21

22

23

24
                                            2
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2                                            -oOo-

3    UNITED STATES OF AMERICA,
                                                       Case No.: 2:19-cr-00171-JCM-VCF
4                   Plaintiff,
                                                       ORDER
5           vs.

6    DEQUANE MOORE,

7                   Defendant.

8

9           IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for

10   Friday, February 7, 2020, at 10:00 a.m. be vacated and continued to February 28, 2020 at

11   the hour of 10:00 a.m.; or to a time and date convenient to the court.

12          DATED this 5th day of February, 2020.

13
       The U.S. Marshal is directed to
14     transport Dequane Moore to and
       from the hearing.                        HONORABLE CAM FERENBACH
15                                              UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24
                                                   3
